Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 21-BG-854

                      IN RE ARCHIE L. RICH, II, RESPONDENT.

                               A Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 471754)

                          On Report and Recommendation
                    of the Board on Professional Responsibility

                              (DDN 3-13 & 181-13)

                            (Decided January 27, 2022)

      Before: MCLEESE and DEAHL, Associate Judges, and WASHINGTON, Senior
Judge.

      PER CURIAM: The Board on Professional Responsibility recommends that

respondent Archie L. Rich, II be disbarred from the practice of law in this

jurisdiction but that his disbarment be stayed in lieu of supervised probation for a

period of three years with conditions. Before the Ad Hoc Hearing Committee, Mr.

Rich stipulated to numerous violations, including reckless or intentional

misappropriation. Mr. Rich then presented mitigation evidence, pursuant to In re

Kersey, 520 A.2d 321 (D.C. 1987), to argue that he should not be disbarred. The

Committee found that respondent had established that he was suffering from a
                                          2


disability at the time of his misconduct, his disability was a substantial cause of his

misconduct, and he was substantially rehabilitated. The Committee concluded that

Mr. Rich should be disbarred but that the mitigation evidence supported suspending

Mr. Rich’s disbarment in favor of a three-year period of supervised probation with

conditions. In re Kersey, 520 A.2d at 326-27. The Board on Professional

Responsibility accepted the Committee’s findings and recommendation. Mr. Rich

and Disciplinary Counsel have not filed an exception to the Board’s Report and

Recommendation.




      Under D.C. Bar R. XI, § 9(h)(2), “if no exceptions are filed to the Board’s

report, the [c]ourt will enter an order imposing the discipline recommended by the

Board upon the expiration of the time permitted for filing exceptions.” See also In

re Viehe, 762 A.2d 542, 543 (D.C. 2000) (per curiam) (“When . . . there are no

exceptions to the Board’s report and recommendation, our deferential standard of

review becomes even more deferential.”). We are satisfied that the record supports

the   Board’s   Report     and   Recommendation.       We    therefore   accept    that

recommendation.




      Accordingly, it is
                                          3


      ORDERED that respondent Archie L. Rich, II is hereby disbarred from the

practice of law in this jurisdiction, with the disbarment stayed in lieu of supervised

probation for a period of three years, subject to the following conditions: Mr. Rich

must (1) not commit any other disciplinary violations; (2) maintain his sobriety; (3)

continue with sobriety monitoring; (4) meet with a representative from the D.C.

Lawyers Assistance Program as necessary to maintain sobriety; (5) attend AA as

needed to maintain sobriety or as recommended by the Lawyers Assistance Program

or other involved experts; (6) attend and complete a CLE course on fund

management approved by Disciplinary Counsel; (7) within ninety days of this

opinion, complete and provide Disciplinary Counsel with a review of the accounts

and settlements audited by his accounting firm (MillerMusmar), unless already

provided; and (8) within eighteen months of this opinion, provide Disciplinary

Counsel with documentation reflecting the payment of restitution, with interest

calculated from the date the discounted amount was paid, to all medical providers

identified in Count II where Mr. Rich paid a discounted amount (if the provider

cannot be located, the amount should be deposited with the D.C. Bar Client Security

Fund).